DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/29/2022 has been entered. Claim 1 is currently amended.  Claims 1-20 are pending with claims 6-20 withdrawn from consideration.  Claims 1-5 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 8, filed on 3/29/2022, with respect to 103 rejection has been fully considered but is not persuasive.
The affidavit under 37 CFR 1.132 filed 3/29/2022 is insufficient to overcome the rejection of claims 1-5 based upon 35 U.S.C. 103 as set forth in the last Office action because of the following.
The affidavit states that the claimed relationship of b=0.006a2-0.672a+19.61+c, wherein a is the weight percentage of Bi, b is the weight percentage of Sb, and a range of c is -1.85<c<1.85 is critical.  And additional experimental data is provided to show the criticality, with SnBiSb alloy of Group 1: Bi: 35 wt%, Sb: 1.0 wt% (not satisfying the relationship in claim 1), and SnBiSb alloy of Group 2: Bi: 35 wt%, Sb: 1.6 wt% (satisfying the relationship in claim 1).  The microstructure of Group 1 alloy is not a peritectic or near peritectic structure, but a hypo-peritectic structure. The Group 2 alloy can achieve the peritectic or near peritectic structure.  Due to the peritectic or near peritectic structure, Group 2's alloy has a low melting point and excellent mechanical properties and reliability; whereas the alloy of Group 1 has the relatively high melting point and relatively low spreading performance, tensile strength and vibration shock resistance compared with Group 2.
In response, a showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  See MPEP 716.02(d).  However, the affidavit provided only a single example (Bi: 35 wt%, Sb: 1.6 wt% of Group 2) to represent the entire claimed range.  
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  However, it’s not clear how results associated with a single data point represented by the Group 2 example could reasonably be extended to the full scope of the claims.  So the data presented in the declaration isn’t reasonably commensurate in scope with the claims and cannot be relied upon to establish criticality or non-obviousness.

Applicant made argument that the present inventors have identified the problems of poor brittleness and reliability of SnBi solder in the prior art.  Meanwhile, both Mori and Pandher only disclose lead-free solders with broad ranges of Sn, Bi, Sb content but do not recognize the fundamental brittleness problems with the Sn-Bi alloys nor the any desirable relationship between Bi and Sb content that can result in a peritectic or near-peritectic alloy structure, and improved stress sharing properties of the solder.
In response, patentability is not based on identifying a problem, but rather solving a problem that the prior art does not solve.  Since the criticality is not established for the narrower range in the claim, the broader range in the prior art is considered meeting the claimed limitation, and thus solving the same problem.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP6548537B2, machine translation is referred here), hereinafter “Mori”.
Regarding claims 1-2, the recited “SnBiSb series” does not add limitation beyond its composition.  A prior art product anticipating or suggesting the same composition should meet this limitation.
Mori teaches a lead-free solder [page 1 paragraph 2-6] composed of Sn, Bi, and Sb [page 1 paragraph 12].  Mori teaches a preferred composition as compared with the current invention:
Element
Claim 1
Claim 2
Mori
Bi
32.8-45%
41.8-45%
10-80 [page 2 paragraph 15]
Sb
0.7-2.2%
0.7-2.0%
0.5-6.3 [page 2 paragraph 1]
Sn
balance
balance
Balance [page 2 last paragraph]


It can be seen that Mori’s composition overlaps the current claims 1-2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 
With Mori’s ranges of a = 10 to 80, and b = 0.5 to 6.3, the c value is -12.99 to 2.05, as calculated by the examiner, overlapping the claimed -1.85≤c≤1.85.
Mori does not teach any Mg in the alloy.  Therefore, one of ordinary skill would understand that the alloy does not contain Mg.
Mori does not expressly teach the claimed peritectic or near peritectic structure.  However, as the applicant teaches, “the SnBiSb series solder alloy that satisfies this relationship has a peritectic or near peritectic structure” [p. 6, last paragraph, spec.].  Since Mori’s alloy satisfies the claimed relationship as stated above, the claimed peritectic or near peritectic structure is expected to be present.

Regarding claim 3, with Mori’s ranges of a = 10 to 80, and b = 0.5 to 6.3, the c value is -12.99 to 2.05, as calculated by the examiner, overlapping the claimed 0.008≤c≤1.5.

Regarding claim 4, Mori teaches that the solder may comprise 0.1-4.0% of Ag [page 2 paragraph 5], and 0.05-0.2% of Ni [page 2 paragraph 7], meeting the claimed one or more from the group consisting of Ce, Ti, Cu, Ni, Ag and In.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP6548537B2, machine translation is referred here) as applied to claim 4 above, and further in view of Pandher et al (US20160214213A1), hereinafter “Pandher”.
Regarding claim 5, Mori teaches the lead-free solder in claim 4 as stated above.
Mori does not teach Ce, Ti, Cu, and In.  However, Pandher teaches a lead-free solder comprising the following composition as compared with the current claim:
Element
Claim 5
Pandher [0007-0028]
Bi
32.8-45%
35-59
Sb
0.7-2.2%
0-1.0
Ce
0.01-2.5%
0.001-1.0
Ti
0.05-2.0%
0-1.0
Cu
0.01-0.8%
0-1.0
Ni
0.03-1.5% 
0.01-1.0
Ag
0.1-1%
0-1.0
In
0.05-1%
0-2.0
Sn
balance
balance


It can be seen that Pandher’s composition overlaps the current claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 
Pandher teaches that incorporation of small amounts of Ce results in the alloy exhibiting increased impact energy [0044]; the presence of Ti results in improved drop shock performance of the alloy and increased thermal conductivity and increased thermal fatigue life [0045]; Cu helps improving the thermal fatigue properties, increasing aging stability, higher tensile strength and a more refined microstructure [0045]; the presence of In increases the ductility of the alloy and reduces surface oxidation [0074].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mori in view of Pandher to include 0.001-1.0 wt% Ce in order to take advantage of the aforementioned improvements in physical properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762